DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In response to 35 USC 101, filed 03/01/2022, page 7-8 of the remarks, applicant argues that the amendment now recites a processor (e.g., a hardware component). 
However, under further review and consideration. From the BRI (broadly reasonable interpretation) the processor can be software or hardware. As shown in the specification paragraph [0049], recites “components of the consent management platform 201 can be implemented in hardware, firmware, software, or a combination thereof” and in paragraph [0082], recites “Processors may be implemented as mechanical, electrical, magnetic, optical, chemical or quantum components, among others, alone or in combination”. The claim language does not explicitly mention that the processor is hardware. As shown above, the processor can be interpreted as software. Therefore, under the BRI, the claim as a whole is constructed as software. Claims 1-3 and 5-10 are directed to non-statutory subject matter as they do not fall within at least one of the four categories of patent eligible subject matter.

In response to 35 USC 103, filed 03/01/2022, to independent claims 1, 11, and 16, applicant argues that Curbera does not teach “wherein the cryptographic ledger is permissioned using an access control language”.
The examiner respectfully disagrees. Curbera teaches “wherein the cryptographic ledger is permissioned using an access control language”. Curbera discloses “CIMS 120 establishes membership before engaging a participant, i.e. a node such as one of the servers 104. Each participant must provide credentials (through a valid authentication mechanism) in order to interact with the distributed healthcare system. Once granted access to the healthcare network and/or distributed patient CIMS. Member identity controls the information in the ledger 129 and/or the master patient record index storage 126 that can be viewed and the allowed interactions, based on the member role [0093]. Smart contracts are used to implement any regulations and contractual requirements [0094]”. Curbera shows a ledger that includes a membership that acts like a access control, where members have access to data. That the members are role based where not all patients have access.

In response to 35 USC 103, filed 03/01/2022, to independent claims 11 and 16, applicant argues that Curbera fails to teach “restricting, using the access control language, the data provider from accessing one or more data records of the cryptographic ledger”.
The examiner respectfully disagrees. Curbera teaches “restricting, using the access control language, the data provider from accessing one or more data records of the cryptographic ledger”. Curbera discloses “only those entities for which a patient consent electronic document or data structure indicates consent has been granted, will be able to be given a record locator that identifies the location of a particular portion of patient information [0049]. Member identity controls the information in the ledger and the master patient record index storage that be viewed and the allowed interactions, based on the member role [0093]. The consent log comprises the electronic consent documents or data structures specifying the consent provided or revoked by the individual patient identifying the patient and the entities, e.g., health providers, to which, and from which, consent to exchange patient information has been granted/revoked. the consent log of the consent and data exchange ledger 223 can be trusted by all participants in the healthcare network, as well as distributed access by patients, health providers, and other participants [0097]”. Curbera shows an entity revoking access of to records in the ledger due to a form of access control.
	
In response to 35 USC 103, filed 03/01/2022, to independent claims 1 and their respective dependent claims, regarding limitations “the data provider is restricted, by use of the access control language, from accessing the one or more encrypted data records of the cryptographic ledger”.	
Applicant’s argument have been considered but are moot, because the newly recited amendment does not rely on the newly recited reference being applied to the prior rejection of record or any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 5-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Regarding claim 1, does not fall within at least one of the four categories of patent eligible subject matter because claim 1 recites a system for consent management comprising components which may be interpreted as software. For example, the applicant recites a cryptographic ledger, neutral server, and a processor. Applicant’s specification, paragraph 49, recites “components of the consent management platform 201 can be implemented in hardware, firmware, software, or a combination thereof” and in paragraph [0082], recites “Processors may be implemented as mechanical, electrical, magnetic, optical, chemical or quantum components, among others, alone or in combination”. The specification does not limit the interpretation of these components (cryptographic ledger, neutral server, and processor) as hardware embodiments. The claim language does not explicitly mention that the processor is hardware. As shown above, the processor can be interpreted as software. Claims 2-3 and 5-10 are rejected under 35 USC 101 as being dependent of claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-11, and 13-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claims 1, 11, and 16 recite “wherein the cryptographic ledger is permissioned…”. Unclear what element is being permissioned, as permissioned is past tense. The claim when read in light of the specification, (e.g. [0039]) “the encrypted recorders of the cryptographic ledger 113 are permissioned using an access control language (ACL)”, the specification refers to the encrypted recorders of the cryptographic ledger and not the cryptographic ledger. In paragraph [0069], recites “a permissioned cryptographic ledger 113 uses ACL or equivalent to designate specific roles that can only be performed by designated participants or nodes”, the specification refers to a permissioned cryptographic ledger using ACL and not the cryptographic ledger. Thus, the claims are rendered indefinite as the claims are unclear what element is given permissioned.

Claim 1 recites the limitation "the data provider" in line 6. Unclear if there are multiple data provider. In the neutral server step it recites “a data provider”, which is after “the data provider” in the cryptographic ledger”. There is insufficient antecedent basis for this limitation in the claim.

Claim 16 recites the limitation "the data provider" in lines 9-10. Unclear if there are multiple data provider. In the neutral server step it recites “a data provider”, which is after “the data provider” in the cryptographic ledger”. There is insufficient antecedent basis for this limitation in the claim.

Claims 2-3, 5-10, 13-15, and 17-22 fall together accordingly as they do not cure the deficiencies of the independent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-11, and 13-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims 1, 11, and 16 recites 1”wherein the cryptographic ledger is permissioned using an access control language”. The specification paragraph [0039], recites “the encrypted recorders of the cryptographic ledger 113 are permissioned using an access control language (ACL)”. The specification does not recite “wherein the cryptographic ledger is permissioned using an access control language”. There is no support of how the cryptographic is given permissioned and no suport that the cryptographic ledger is permission using an AC  (access control language).
Claims 2-3, 5-10, 13-15, and 17-22 fall together accordingly as they do not cure the deficiencies of the independent claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11 and 13-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Curbera et al. (US 20180082023, hereinafter Curbera).

Re. claim 11, Curbera discloses a computer-implemented method for consent management comprising (Curbera discloses distributed patient consent and information management system [0005]): providing a cryptographic ledger (Curbera discloses a ledger exchanges the transaction of patient information or chains of transactions of patient information, where the transaction information comprises identification of patient information that was exchanged between the second participant device and the first participant device [0011] Fig. 2), wherein the cryptographic ledger includes one or more data records that store metadata indicating a consent request from a data consumer to provide an access to data owned by a data subject (logging in patient information in a consent log of the ledger storage [0010]. a consent granting document that specifies that a given health provider is granted access to patient information [0098]. Patient initiates the request, upon receipt of the health provider request [0100]), 
a consent response from the data subject to the consent request, or a combination thereof (The consent log comprises the electronic consent documents or data structures specifying the consent provided or revoked by the individual patient identifying the patient and the entities, e.g., health providers, to which, and from which, consent to exchange patient information has been granted/revoked [0097]), 
wherein the cryptographic ledger is permissioned using an access control language (CIMS 120 establishes membership before engaging a participant, i.e. a node such as one of the servers 104. Each participant must provide credentials (through a valid authentication mechanism) in order to interact with the distributed healthcare system. Once granted access to the healthcare network and/or distributed patient CIMS. Member identity controls the information in the ledger 129 and/or the master patient record index storage 126 that can be viewed and the allowed interactions, based on the member role [0093]. Smart contracts are used to implement any regulations and contractual requirements [0094], the CIMS (ledger) includes the membership acts like a access control, where members have access to data);
and providing a neutral server to read the data from a database of a data provider on behalf of the data consumer based on the cryptographic ledger (CIMS as intermediary data hub [0050]. CIMS mediate patient information exchange by acting as a secure data hub that receives encrypted patient information from one health provider computing system and sends to the other [0107]. Patient information exchange is recorded in the consent and data exchange ledger 223 of the CIMS 220 [108], please see Figure 2);
restricting, using the access control language, the data provider from accessing one or more data records of the cryptographic ledger (only those entities for which a patient consent electronic document or data structure indicates consent has been granted, will be able to be given a record locator that identifies the location of a particular portion of patient information [0049]. Member identity controls the information in the ledger and the master patient record index storage that be viewed and the allowed interactions, based on the member role (Patient information is restricted) [0093]. The consent log comprises the electronic consent documents or data structures specifying the consent provided or revoked by the individual patient identifying the patient and the entities, e.g., health providers, to which, and from which, consent to exchange patient information has been granted/revoked. the consent log of the consent and data exchange ledger 223 can be trusted by all participants in the healthcare network, as well as distributed access by patients, health providers, and other participants [0097], revoking access to records in the ledger due to a form of access control).

Re. claim 13, Curbera discloses the method of claim 11, wherein the data provider collects the data from the data subject and stores the data in the database (Curbera discloses Health providers uses MPRI when requesting patient’s information. Knowing where the information is and retrieving it from the ledger [0104 & 0115]).

Re. claim 14, Curbera discloses the method of claim 11, wherein the database is an off-ledger database (Curbera discloses de-identification mechanisms may be used to remove other portions of patient information that the health provider does not have consent to access. The de-identified patient information is stored by the health provider and a corresponding locator is associated with the de-identified patient information (de-identification interpreted as the off-ledger database) [0135]).

Re. claim 15, Curbera discloses the method of claim 11, wherein the recording of the metadata indicating the consent request, the consent response, or a combination thereof in the cryptographic ledger is performed by initiating an instantiation of a smart contract on a respective node of the data provider, the data subject, the data consumer, the neutral server, or a combination thereof (Curbera discloses Smart contract may implement how long an entity may access and store the patient information [0094]. The patient consent may be made available to the participants using a decentralized blockchain based mechanism. Selected participants (interpreted as node) may share the patient information/data when appropriate consents are given, using a decentralized and smart contract [0134]).

Re. claim 16, Curbera discloses an apparatus for consent management comprising: at least one processor (Curbera discloses at least one processor [0005]); and at least one memory including computer program code for one or more programs (Memory comprising instructions [0005]), the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following (at least one processor and at least one memory, the memory comprising instructions which are executed by the at least one processor to specifically configure the at least one processor to implement a distributed patient consent and information management system [0005]), 
retrieve metadata indicating a consent request from a cryptographic ledger (logging in patient information in a consent log of the ledger storage [0010]. a consent granting document that specifies that a given health provider is granted access to patient information [0098]. Patient initiates the request, upon receipt of the health provider request [0100]), wherein the consent request is from a data consumer to access to data owned by a data subject, and wherein the data is stored in a database of data provider (The consent log comprises the electronic consent documents or data structures specifying the consent provided or revoked by the individual patient identifying the patient and the entities, e.g., health providers, to which, and from which, consent to exchange patient information has been granted/revoked [0097]); 
wherein the cryptographic ledger is permissioned using an access control language (CIMS 120 establishes membership before engaging a participant, i.e. a node such as one of the servers 104. Each participant must provide credentials (through a valid authentication mechanism) in order to interact with the distributed healthcare system. Once granted access to the healthcare network and/or distributed patient CIMS. Member identity controls the information in the ledger 129 and/or the master patient record index storage 126 that can be viewed and the allowed interactions, based on the member role [0093]. Smart contracts are used to implement any regulations and contractual requirements [0094], the CIMS (ledger) includes the membership acts like a access control, where members have access to data) and the data provider is restricted, by use of the access control language, from accessing one or more data records of the cryptographic ledger (only those entities for which a patient consent electronic document or data structure indicates consent has been granted, will be able to be given a record locator that identifies the location of a particular portion of patient information [0049]. Member identity controls the information in the ledger and the master patient record index storage that be viewed and the allowed interactions, based on the member role (Patient information is restricted) [0093]. The consent log comprises the electronic consent documents or data structures specifying the consent provided or revoked by the individual patient identifying the patient and the entities, e.g., health providers, to which, and from which, consent to exchange patient information has been granted/revoked. the consent log of the consent and data exchange ledger 223 can be trusted by all participants in the healthcare network, as well as distributed access by patients, health providers, and other participants [0097], revoking access to records in the ledger due to a form of access control);
provide output data to display the consent request in a user interface (Patient utilizes a client side application on the mobile device, provides a dashboard and initiates a request to exchange that information with the doctor's computing system [0113]); receive a consent response from the data subject via the user interface (provides a dashboard and initiates a request to exchange that information with the doctor's computing system [0113]. The doctors computing system is notified of the consent given by the patient to access patient information from the MPRI. The CIMS based health system 330 may log all patient information and consent exchange activity in the ledger [0114] Figs. 3-5); 
and instantiate a smart contract associated with the cryptographic ledger to record other metadata indicating the consent response in the cryptographic ledger (Smart contract may implement how long an entity may access and store the patient information [0094]. The patient consent may be made available to the participants using a decentralized blockchain based mechanism. Selected participants may share the patient information/data when appropriate consents are given, using a decentralized and smart contract [0134]),
wherein a neutral server reads the data from the database of the data provider on behalf of the data consumer based on the cryptographic ledger (CIMS as intermediary data hub [0050]. CIMS mediate patient information exchange by acting as a secure data hub that receives encrypted patient information from one health provider computing system and sends to the other [0107]. Patient information exchange is recorded in the consent and data exchange ledger 223 of the CIMS 220 [108], please see Figure 2).

Re. claim 17, Curbera discloses the apparatus of claim 16, wherein the apparatus is further caused to: initiate an authentication of the data subject with the data provider to request approval from the data subject to initiate the presenting of the user interface displaying the consent request (Curbera discloses the doctor's app may then verify the information to be shared and requests the patient's EMRs from the CIMS based health system 330. The doctor's app may then verify the information to be shared and requests the patient's EMRs from the CIMS based health system 330 [0114]).

Re. claim 18, Curbera discloses the apparatus of claim 16, wherein the apparatus is further caused to: receive a result of a processing of the data by the data consumer (Curbera discloses monitor in real time all activity related to his/her individual patient information via an app and dashboard available on the patient's mobile device 312 which interacts with the CIMS based health system 330 to obtain such information [0116]); 
and presenting the result to the data subject (CIMS mechanisms of the illustrative embodiments provide an immutable comprehensive record with location of known patient data, all consent grants, and all records of patient information release activity, ensuring full visibility by all parties and auditability [0116]).

Re. claim 19, Curbera discloses the apparatus of claim 16, wherein the neutral server uses a reverse proxy to read the data on behalf of the data consumer (Curbera discloses CIMS as intermediary data hub [0050]. CIMS mediate patient information exchange by acting as a secure data hub that receives encrypted patient information from one health provider computing system and sends to the other [0107]. Patient information exchange is recorded in the consent and data exchange ledger 223 of the CIMS 220 [108], please see Figure 2).

Re. claim 20, Curbera discloses the apparatus of claim 16, wherein the cryptographic ledger is distributed between respective nodes operated by the data provider, the data consumer, the neutral server, or a combination thereof (Curbera discloses a shared permissioned ledger. Providing the distributed system of recording all patient information [0091]).

Re. claim 21, Curbera discloses the method of claim 11, wherein the data owned by the data subject is data collected and/or generated by a vehicle (Curbera discloses patient's medical and personal data sources and locations available in CIMS 120, together with the release consent forms granted and the health providers that have received medical records [0095]. Health provider may request all consent provided by a patient involving records held by that particular provider (both received and sent) [0103], receiving records is interpreted as data collecting).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Curbera et al. (US 20180082023, hereinafter Curbera) in view of Zhang et al. (US 20190394175, hereinafter Zhang).

Re. claim 1, Curbera discloses a system for consent management comprising: a cryptographic ledger (Fig. 2 #222 and 220) configured to store one or more encrypted data records (Curbera discloses a ledger exchanges the transaction of patient information or chains of transactions of patient information, where the transaction information comprises identification of patient information that was exchanged between the second participant device and the first participant device [0011]. CIMS (includes the ledger see figure 2 #220 and 222) mediate patient information exchange by acting as a secure data hub that receives encrypted patient information from one health provider computing system and sends to the other [0107]), 
wherein the one or more encrypted data records store metadata indicating a consent request from a data consumer to provide an access to data owned by a data subject (logging in patient information in a consent log of the ledger storage [0010]. a consent granting document that specifies that a given health provider is granted access to patient information [0098]. Patient initiates the request, upon receipt of the health provider request [0100]), 
a consent response from the data subject to the consent request, or a combination thereof (The consent log comprises the electronic consent documents or data structures specifying the consent provided or revoked by the individual patient identifying the patient and the entities, e.g., health providers, to which, and from which, consent to exchange patient information has been granted/revoked [0097]); 
wherein the cryptographic ledger is permissioned using an access control language (CIMS 120 establishes membership before engaging a participant, i.e. a node such as one of the servers 104. Each participant must provide credentials (through a valid authentication mechanism) in order to interact with the distributed healthcare system. Once granted access to the healthcare network and/or distributed patient CIMS. Member identity controls the information in the ledger 129 and/or the master patient record index storage 126 that can be viewed and the allowed interactions, based on the member role [0093]. Smart contracts are used to implement any regulations and contractual requirements [0094], the CIMS (ledger) includes the membership acts like a access control, where members have access to data);
and a neutral server (Fig. 2 #220), comprising at least one processor (processor [0017][0124]), configured as a proxy to read the data from a database of a data provider on behalf of the data consumer based on the cryptographic ledger (CIMS as intermediary data hub [0050]. CIMS mediate patient information exchange by acting as a secure data hub that receives encrypted patient information from one health provider computing system and sends to the other [0107]. Patient information exchange is recorded in the consent and data exchange ledger 223 of the CIMS 220 [108], please see Figure 2).
Although Curbera discloses revoking access due to a form of access control, Curbera does not explicitly teach but Zhang teaches the data provider is restricted, by use of the access control language, from accessing one or more encrypted data records of the cryptographic ledger (Zhang teaches blockchain confidentiality is strongly tied to access control, a process by which clients are granted access to certain transactions or sever states based upon certain rules [0010]. Systems and methods for fine-grained and attribute-based access control in a BFT system or a BFT-based permissioned blockchain [0024]. Such a scheme enables selective fine-grained access control rules, such that a wide range of attributes stored in the vector label could greatly restrict access to the encrypted data whereas an empty label indicates no access to any participants [0023]. security covering all confidentiality aspects access control as specified by data providers [0072], a determination is made if the data provider is restricted or grants access according to the access control).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Curbera to include the data provider is restricted, by use of the access control language, from accessing one or more encrypted data records of the cryptographic ledger as disclosed by Zhang. One of ordinary skill in the art would have been motivated for the purpose of clients define by whom, when, and how their data are accessed utilizing cryptography only, without relying on trusted execution environments (Zhang [0014]).

Re. claim 2, the combination of Curbera-Zhang teach the system of claim 1, wherein the proxy protects an identity of the data consumer from the data provider (Curbera discloses CIMS provides protects patient information or data [0137]).

Re. claim 3, the combination of Curbera-Zhang teach the system of claim 1, wherein the cryptographic ledger is distributed (Curbera discloses a shared permissioned ledger. Providing the distributed system of recording all patient information [0091]).

Re. claim 5, the combination of Curbera-Zhang teach the system of claim 1, wherein the cryptographic ledger is configured to provide a data isolation, a confidentiality, or a combination thereof between the data provider, the data subject, the data consumer, the neutral server, or a combination thereof (Curbera discloses CIMs ensures the information in the consent log can be trusted by all participants [0097]. CIMS provides protects patient information or data [0137]).

Re. claim 6, the combination of Curbera-Zhang teach the system of claim 1, wherein a user interface is presented on a device associated with the data subject based on the consent request (Curbera discloses Patient utilizes a client side application on the mobile device, provides a dashboard and initiates a request to exchange that information with the doctor's computing system [0113]), and wherein the user interface is configured to receive the consent response from the data subject for recording in the cryptographic ledger (The doctors computing system is notified of the consent given by the patient to access patient information from the MPRI. The CIMS based health system 330 may log all patient information and consent exchange activity in the ledger [0114] Figs. 3-5).

Re. claim 7, the combination of Curbera-Zhang teach the system of claim 6, wherein the device instantiates a smart contract to record the metadata indicating the consent response in the cryptographic ledger (Curbera discloses Smart contract may implement how long an entity may access and store the patient information [0094]. The patient consent may be made available to the participants using a decentralized blockchain based mechanism. Selected participants may share the patient information/data when appropriate consents are given, using a decentralized and smart contract [0134]).

Re. claim 8, the combination of Curbera-Zhang teach the system of claim 7, wherein the smart contract is an executable computer code including one or more instructions that specify one or more rules, one or more conditions, or a combination thereof for interacting between the data provider, the data subject, the data consumer, the neutral server, or a combination thereof with respect to the consent request, the consent response, the access to the data, or a combination thereof (Curbera discloses Smart contract are used to any regulations and contractual requirements that apply to any healthcare asset transfer, such as patient information exchanges or transactions. Smart contracts are implemented by logic in the transaction manger [0094]. Selected participants may share the patient information/data when appropriate consents are given, using a decentralized and smart contract [0134]).

Re. claim 9, the combination of Curbera-Zhang teach the system of claim 1, wherein the cryptographic ledger is a source of truth of the consent request, the consent response, or a combination thereof among the data provider, the data subject, the data consumer, and the neutral server (Curbera discloses CIMS uses blockchain to establish truth across the health network. Uses the Ledger to record patient consent and medical record exchange activity, providing a set of consent management applications and protocols for managing consent activity. The record of the patient consent is maintained in a patient consent electronic document or data structure which is enforced using blockchain technology [0048]).

Re. claim 10, the combination of Curbera-Zhang teach the system of claim 1, wherein the data provider, the data consumer, the neutral server, or a combination thereof operates a respective node of the cryptographic ledger (Curbera discloses the access request of the transaction is broadcast to an authorized set of participant nodes (computing device) [0092]. CIMS establish membership before engaging a participant. For example, a node such as a server 104 [0093]).

Re. claim 22, Curbera discloses the method of claim 11, Although Curbera discloses a permissioned ledger and revoking access, Curbera does not explicitly teach but Zhang teaches wherein the data consumer uses the data to provide one or more services (Zhang teaches using BFT protocol to implement a secure bulletin board for storing and managing HPD which is a directory of individual and organizational entities along with electronic services provided by those entities [0156]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Curbera to include wherein the data consumer uses the data to provide one or more services as disclosed by Zhang. One of ordinary skill in the art would have been motivated for the purpose of clients define by whom, when, and how their data are accessed utilizing cryptography only, without relying on trusted execution environments (Zhang [0014]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rantos ("Advocate: A consent Management platform for personal data processing in the IoT using blockchain technology") discloses allowing data subjects to easily control consents regarding access to their personal data and exercise rights.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A AYALA whose telephone number is (571)270-3912. The examiner can normally be reached Monday-Thursday 8AM-5PM; Friday: Variable EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A./Examiner, Art Unit 2496   
                                                                                                                                                                                                     /JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496